Citation Nr: 1731660	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for chronic dorsolumbar strain.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), prior to April 17, 2003.

(The issues of entitlement to an increased rating for left ear hearing loss, entitlement to an earlier effective date for service connection for posttraumatic stress disorder, and entitlement to specially adapted housing or special home adaptation are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1965, from September 1967 to August 1970, and from April 1971 to May 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises from September 1994 and September 1995 rating decisions.  

The Veteran testified at a hearing before a Hearing Officer at the RO in March 1995.  A copy of the transcript of that hearing is of record.  In correspondence dated in December 2014 the Veteran's attorney identified the scope of representation to be limited to these two issues.  


FINDINGS OF FACT

The Veteran died in June 2017, prior to promulgation of a decision in the pending appeals for entitlement to an increased rating for a back disability and entitlement to an earlier effective date for TDIU.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal. At the time of his death, the Veteran had a claim for entitlement to an increased rating for a back disability and entitlement to an earlier effective date for a TDIU.

As a matter of law, Veterans' claim do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.


ORDER

The appeal for entitlement to an increased rating for a back disability is dismissed.

The appeal for entitlement to an earlier effective date for TDIU is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


